Per Curiam.
This cause having heretofore been submitted to the court upon the transcript of the record of the decree herein, and briefs and argument of counsel for • the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises; it seems to the court’ that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the court that the said decree of the Circuit Court be, and the same is hereby affirmed,
All concur.